Bell, J.
We are of opinion, that there is no error in the judgment of the court below.
The question of the appellant’s liability, because of the transaction, in relation to the bank bill, was fairly presented to the jury. The only question that could be made, was, whether the defendant, being a member of a mercantile firm, was individually liable or not. The jury were instructed that, if it was the understanding of the parties, that the money given by Harris in change for the bill, was for the use of the firm, then they would find for the defendant. The appellant, under the circumstances of this case, has no right to complain of the charge.
The evidence did not show that Harris was put upon his guard, and took the bill on his own judgment as to its genuineness. He was not informed that the genuineness of the bill was *268questioned. We think, under the circumstances of the case, that the suit was well brought against the individual partner, and we will not disturb the judgment.
Judgment affirmed.